  Case 19-00247-RLM-11        Doc 2   Filed 01/15/19     EOD 01/15/19 14:42:09        Pg 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


 IN RE:                                            )       Chapter 11
                                                   )
 RMEGI, LLC,                                       )       CASE NO.
                                                   )
        Debtor(s).                                 )

                     LIST OF SECURED CREDITORS – CHAPTER 11


     Name of Creditor and       Name, telephone number and                 Amount of claim/collateral
   Complete Mailing Address     complete    mailing      address  of
                                employee, agent or department of
                                creditor familiar with claim who may
                                be contacted
JPMorgan Chase Bank, N.A.        Jacob Bradley, Esq.                   $1,289,121.07
1111 Polaris Parkway             Quarles & Brady, LLP                  Collateral: Commercial real
Columbus, OH 43240-2050          135 N. Pennsylvania Street            estate located at 970 Western
                                 Suite 2400                            Drive, Indianapolis, IN 46241
                                 Indianapolis, IN 46204
                                 (317) 957-5000
                                 Jacob.bradley@quarles.com
Marion County Treasurer         (317) 327-4444                         $44,000.00
1001 City-County Bldg.                                                 Collateral: Commercial real
200 E. Washington Street                                               estate located at 970 Western
Indianapolis, IN 46204                                                 Drive, Indianapolis, IN 46241


                                           HESTER BAKER KREBS LLC

                                           By____/s/ David R. Krebs
                                                David R. Krebs
                                                Hester Baker Krebs LLC
                                                One Indiana Square, Suite 1600
                                                Indianapolis, IN 46204
                                                (317) 833-3030
                                                Fax: (317) 833-3031
                                                Email: dkrebs@hbkfirm.com
